Citation Nr: 0906957	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
acne.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1978 and June 1978 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In an April 2007 letter, the Veteran, through his 
representative, indicated that he now desired either a 
hearing at the RO before a Veterans Law Judge from a 
traveling section of the Board or to appear at a hearing 
before a Veterans Law Judge via videoconference at his local 
RO, whichever forum is next available.  There is nothing in 
the record to indicate that the requested hearing has been 
scheduled.  Therefore, the case must be remanded to the RO to 
schedule a Travel Board or videoconference hearing as 
requested. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge or a personal hearing with a 
Veterans Law Judge of the Board via 
videoconference at the local office, 
whichever forum is next available, in 
accordance with his request.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




